State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519477
________________________________

In the Matter of JONATHAN
   HURLEY,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
TINA STANFORD, as Chair of the
   New York State Board of
   Parole, et al.,
                    Respondents.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., McCarthy, Rose and Clark, JJ.

                             __________


     Jonathan Hurley, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered September 2, 2014 in Sullivan County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent Board of
Parole denying petitioner's request for parole release.

     Judgment affirmed.    No opinion.

     Peters, P.J., McCarthy, Rose and Clark, JJ., concur.
                        -2-                  519477

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court